GOODE, J.
The only point against the judgment in this case, which is an action for double damages for the killing of a mare by one of defendant’s locomotives at a point where the right of way was unfenced, is that the evidence did not show the animal was killed by a collision with a train. There was evidence for the court to weigh on this point, the case having been tried without a jury. Plaintiff testified the animal was killed by an engine, though he said he did not see the collision. He was not cross-examined as to the reason why he so testified when he was not an eye witness. But another witness said she was killed about two hundred feet from the crossing of the railroad and a highway, and when he saw her was pretty badly cut up and bruised; further, there were signs on the track she had been struck by a railroad engine and carried thirty feet along the track before being thrown off to one side. This witness said he noticed “hair and stuff on the side of the track, and hide.”
The judgment is affirmed.
All concur.